Citation Nr: 1029475	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  99-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from June 21 to July 23, 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in 
which the RO determined that new and material evidence had not 
been submitted to reopen the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder to 
include paranoid schizophrenia.  

In July 1999 the Veteran testified at a personal hearing before a 
Decision Review Officer.  He and his sister testified at a 
hearing before a hearing officer in August 1989.  Transcripts of 
both hearings are associated with the claims file.  

In an October 2000 decision the Board denied the Veteran's claim 
to reopen a previously denied claim for entitlement to service 
connection for an acquired psychiatric disorder.  He appealed 
that decision to the U.S. Court of Appeals for Veterans Claims 
(Veterans Court).  

In a November 2001 Order the Veteran's Court  vacated the October 
2000 decision so that VA could provide the Veteran with notice 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  

In a March 2006 decision, the Board again denied a claim to 
reopen a previously denied claim for entitlement to service 
connection for an acquired psychiatric disorder.  The Veteran 
again appealed to the Veterans Court.  In January 2008, the 
Veterans Court granted a joint motion of the Veteran and the 
Secretary of Veterans' Affairs (the Parties) to remand the matter 
to the Board so that VA could provide the Veteran with notice 
specified in 38 C.F.R. § 3.304(f)(3), for claims for disability 
based on personal assault.  

In September 2008 the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington DC to implement the 
instructions in the joint motion.  The case has been returned to 
the Board for appellate consideration.  


FINDINGS OF FACT

1.  In May 1995, the RO determined that the Veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include paranoid schizophrenia and informed the 
Veteran and his representative of the decision and of his 
appellate rights.  He did not appeal that decision.  

2.  Evidence submitted since the May 1995 RO determination, which 
is not cumulative or redundant or evidence previously of record; 
bears directly and substantially on the specific matter under 
consideration and is so significant that it must be considered in 
order to decide fairly the merits of the Veteran's claim.  

3.  The Veteran's schizophrenia preexisted his entrance into 
active service.  

4.  The Veteran's schizophrenia did not increase in severity 
during his active service.  


CONCLUSIONS OF LAW

1.  The May 1995 decision in which the RO disallowed service 
connection for schizophrenia, is final.  38 U.S.C.A. §  7105(c) 
(West 2002); 38 C.F.R. §  20.1103 (2009)

2.  New and material evidence having been added to the record 
since the May 1995 decision, the criteria to reopen a claim for 
service connection for acquired psychiatric disorder, to include 
schizophrenia, have been met and the claim is reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (1997).  

3.  The criteria for service connection for an acquired 
psychiatric disorder, to include schizophrenia, have not been 
met.  38 U.S.C.A. § 1110, 1111, 5107; 38 C.F.R. §§ 3.102, 3.303 
(2009), §  3.304 (2009 & 75 Fed. Reg. 39852 (July 13, 2010) & 75 
Fed. Reg. 41092(July 15, 2010)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This issue involves a claim for a benefit which had been denied a 
number of times prior to when the Veteran filed his current 
claim.  As will be explained more fully below, in such instances 
the Board must first determine if new and material evidence has 
been submitted to reopen the claim.  

The Veteran first filed a claim for VA compensation for a 
psychiatric disability in September 1982.  In February 1983 an RO 
denied service connection for a nervous condition identified as 
paranoid schizophrenia on a finding that the claimed condition 
did not have onset during service - specifically that there was 
no medical evidence of record of complaints, treatment, findings, 
or diagnosis of a neurosis or psychosis in service.  

In April 1986, the Veteran again filed a claim for service 
connection for a psychiatric disability.  In July 1986 and again 
in August 1986, an RO denied the claim finding that newly 
submitted evidence warranted no change in the previous 
determination.  

The Veteran filed an identical claim in February 1988 and the RO 
denied the claim that same month.  In April 1989 the Veteran 
requested that claim be reviewed, and the RO disallowed the claim 
the following month and again in a February 1990 decision, 
finding that no new and material evidence had been submitted to 
reopen the claim.  The Veteran appealed that decision and in 
January 1991 the Board denied his appeal.  The Board found as 
fact that the 1983 decision was final and the evidence submitted 
since then did not establish that paranoid schizophrenia is 
attributable to service and concluded as a matter of law that the 
evidence submitted since February 1983 did not present a new 
factual basis showing that an acquired psychiatric disorder was 
either incurred in or aggravated by service.  

In its discussion, the Board explained that the record showed 
that the Veteran was hospitalized in February 1974 for 
schizophrenia, that he thus had a preexisting psychiatric 
disease, and that the disease did not increase in severity during 
service.  The Board denied service connection for an acquired 
psychiatric disorder, claimed as paranoid schizophrenia.  A copy 
of that decision was mailed to the Veteran and his representative 
on the date stamped on the decision.  

In September 1993, VA received a statement from the Veteran in 
which he contended that he had been awarded service connection 
for his psychiatric disability, but a VA office informed him that 
he his disability was not service connected.  The RO informed him 
in December 1993 that service connection was indeed not in place 
for a psychiatric disability.  

In June 1994, the Veteran again requested service connection for 
a psychiatric disability.  In May 1995, the RO disallowed the 
request, determining that no new and material evidence had been 
submitted to reopen the claim.  That same month the RO informed 
him and his representative of the decision and of his appellate 
rights.  He did not submit a notice of disagreement with the 
decision.  

In October 1995, the Veteran stated that he had been hospitalized 
for his "service-connected psychosis" and requested an increase 
in his compensation to 100 percent.  The RO sent him a letter in 
November 1995 informing him that the RO had received his request 
for an increase in evaluation of his psychosis but that he had no 
psychiatric disease for which service connection had been 
established so his request for an increase could not be granted.  
He made the same request in April 1996 and in May 1996 the RO 
informed him that his request was not material to his claim 
because it showed only recent treatment but did not show that his 
condition was incurred in or aggravated by service.  This letter 
informed him that he could reopen his claim by submitted new and 
material evidence.  Enclosed with this letter was a copy of the 
Veteran's appellate rights.  

As of May 1996, the VA had not received a document expressing 
disagreement with the May 1995 decision and indicating a desire 
to appeal that decision, and thus, the May 1995 decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.1103.  

In May 1997, the Veteran filed a VA FORM 9 attempting to initiate 
an appeal of the May 1996 decision letter.  The RO interpreted 
that document as another request to reopen his claim, treating 
the May 1995 letter as the last decision issued.  The RO 
disallowed the claim, finding that no new and material evidence 
had been submitted to reopen the claim.  

In November 1997, the Veteran submitted additional evidence and 
argued that service connection was warranted.  In June 1998, the 
RO again determined that new and material evidence had not been 
submitted and disallowed his claim.  This appeal followed.  

To the extent that the May 1996 letter could be construed as a 
disallowance of his claim for lack of new and material evidence, 
the Board will consider the May 1995 denial to be the last final 
denial of his claim.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision becomes final under 38 U.S.C.A. § 7104, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A.  §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New and Material Evidence

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial on 
any basis to determine whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001); see Fossie v. West, 12 Vet. App. 1 (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances surrounding 
the origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its decision.  
See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be given 
to all the evidence since the last final denial of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether 
the veteran has submitted new and material evidence to reopen a 
claim, consideration must be given to all the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  "The question as to what constitutes material evidence 
to reopen a claim for service connection depends on the basis on 
which the prior claim was denied."  Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006) (citing Evans, 9 Vet. App. at 283 "evidence is 
material if it is relevant to and probative of an issue that was 
a specified basis for the last final disallowance").  
Specifically, in Evans the Veterans Court stated that the new 
evidence "must tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last final 
disallowance of the claim."  Evans, 9 Vet. App. at 284.  

In determining whether new and material evidence has been 
submitted, the Board must presume that the evidence is credible.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that the legal standard of what constitutes "new 
and material" evidence was amended during the course of this 
appeal.  This amendment is inapplicable in the instant case as 
the amendment applies prospectively to claims filed on or after 
August 29, 2001, and the Veteran's claim was filed prior to that 
date.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2005)).  

In this section the Board determines that new and material 
evidence has been submitted to reopen the Veteran's claim.  What 
was before the Board prior to the last final decision in 1995 
compared to what has been added to the record since that time 
determines this decision to reopen.  

Prior to the 1995 denial, the Veteran had never reported that he 
had suffered an in-service personal assault.  Rather, during a 
1989 hearing before an RO adjudicator, the Veteran testified that 
he started to hear voices and see things during active service.  
August 1989 hearing transcript at 5.  He testified that his drill 
sergeant scared him just by talking to him and talking about his 
mother and family and that the drill sergeant harassed him by 
making fun of him and assigning him menial tasks.  Id. at 4.  
When asked if the drill sergeant physically abused him the 
Veteran replied that at one point the drill sergeant was ready to 
hit him but did not do so.  Id.  During the July 1999 hearing 
before the DRO, the Veteran testified that he began having 
problems about the second weekend of his military service.  July 
1999 hearing transcript at 2.  When asked if he knew why he was 
let out of the service he replied "[t]he drill sergeant, they 
wanted me out for a reason, and they didn't care what it was, 
just as long as I got it, they didn't care if they hurt me or 
what."  Id.  

There were no statements by the Veteran or anyone else that he 
had suffered a personal assault during service.  

In a March 2004 writing the Veteran stated that when he was in 
service he was molested by another service member, which he 
appears to identify as his drill instructor.  In April 2005, the 
Veteran reported to health care providers that he was he was 
sexually abused by his drill sergeant.  This is signed by a VA 
psychiatrist and social worker, and includes the following:

Pt claims that he had a very bad experience 
in the Military.  He said that a drill 
sergeant sexually abused him in the shower.  
Says he was "very ashamed" and never told 
anybody, but had a "nervous breakdown", 
and had to leave the Military, and was 
admitted to a Psych hospital.  

The note then goes on to state, under a heading of "Plan", as 
follows:  

This man's "breakdown seemed directly 
related to the sexual trauma of a drill 
sergeant molesting him in the shower.  He 
was 17 at the time.  Dynamically he is 
"wearing" the guilt and shame that belong 
to the abuser, as is apt to happen with a 
lot of sexual abuse cases, and to a lot of 
psychological victims of sexual abuse.  
This man has paid a heavy price for a lot 
of his life.  

In a letter received in May 2008, the Veteran reported that the 
drill instructor was "P" whom he had earlier identified as one 
of the drill instructors who did not like him.  He went on to 
state that the "hole (sic) platoon hear the drill instructor, 
and then I had to look them in their eyes."  

The Board has also has considered a similar note from June 2008.  
In that VA treatment note includes the following:  "discussed 
with veteran that at least as likely as not that the incidence of 
military sexual trauma hastened the onset of psychiatric 
problems."  

This evidence goes to the basis for the last final denial of the 
Veteran's claim.  It is evidence that an event in service either 
caused a psychiatric disorder or aggravated a psychiatric 
disorder.  The evidence raises a reasonable possibility of 
substantiating his claim because, if the evidence is credible, 
which the Board must presume for purposes of reopening the claim, 
the evidence could tend to prove that his current disability had 
onset during or was aggravated by his service.  Hence, the claim 
must be reopened and considered on the merits.  


Merits

Having reopened the claim, the Board must consider the 
credibility of the evidence of record and weigh the evidence of 
record.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Federal Circuit has also provided that " the Board, 
as fact finder, is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of itself, 
i.e., because of possible bias, conflicting statements, etc."  
Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  
Similarly, the Veterans Court has stated that "The credibility of 
a witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad character."  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

This case reduces to determining whether the Veteran had a 
psychiatric disorder prior to entrance into service and, if so, 
whether the evidence shows that there was no increase in severity 
of the disorder during his active service or that any increase 
was due to the natural progression of the disease.  

A veteran who served during a period of war, or after December 
31, 1946, will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

In cases such as this, where a there was no defect, disorder, or 
infirmity noted at entrance into service and 38 U.S.C.A. § 1111 
is implicated, the law was most succinctly explained by the 
Federal Circuit as follows:  
   
The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no preexisting 
condition is noted upon entry into service, 
the veteran is presumed to have been sound 
upon entry.  The burden then falls on the 
government to rebut the presumption of 
soundness by clear and unmistakable 
evidence that the veteran's disability was 
both preexisting and not aggravated by 
service.  The government may show a lack of 
aggravation by establishing that there was 
no increase in disability during service or 
that any "increase in disability [was] due 
to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under section 
1111, the veteran's claim is one for 
service connection. 
 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In explaining the meaning of an increase in disability, the 
Veterans Court has held that "temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. 
Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, 
for non-combat veterans, a temporary worsening of symptoms due to 
flare ups is not evidence of an increase in disability).

The starting point for this case is evidence created prior to the 
Veteran's entrance in active service.  April 25, 1974 notes from 
Baptist Hospital, signed by "T.M.", M.D., document that the 
Veteran appeared schizophrenic.  The Veteran's mother reported 
that the Veteran had been arrested, but his mental state required 
transfer to the psychiatric unit from the jail.  His mother 
reported that the Veteran's behavior had changed six weeks 
earlier, he had dropped out of high school, wanted to volunteer 
in the military, and had been awaiting his induction physical 
when the criminal charges arose.  Dr. T.M. stated that he would 
have to observe the patient further.  The patient was admitted to 
the hospital.  

A March 1974 hospital summary documents that the Veteran had been 
hospitalized from February 25, 1974 to March 14, 1974 following 
admission after his arrest for holding someone up with a shotgun 
in order to get marijuana from the victim.  The report includes 
that the Veteran saw himself as having no trouble.  However, his 
mother reported that the Veteran had dropped out of high school, 
behaved inappropriately, was increasingly unkempt, and had wanted 
to volunteer for military service.  

The Veteran was treated with Haldol and Stelazine.  He improved 
during hospitalization, going from monosyllabic communication to 
being more communicative and there was a drop off in 
inappropriate behavior.  The Veteran was diagnosed with paranoid-
type schizophrenia.  This discharge summary is signed by Dr. T.M. 
on April 1, 1974.  

As noted above, the Veteran served on active duty from June 21 to 
July 23, 1974.  

The Veteran's service treatment records make no reference to a 
psychiatric disorder.  His service treatment records consist of 
an audiogram, a dental x-ray, a report of medical examination 
dated June 21, 1974 for enlistment in military service, a 
corresponding report of medical history, and a document that is 
annotated that the Veteran was discharged under the trainee 
discharge program.  

In the report of medical history the Veteran indicated that he 
had never had nervous trouble of any sort, had never been treated 
for a mental condition, and had never been in any type of 
hospital.  The report of medical examination includes that the 
Veteran had a normal psychiatric clinical evaluation.  

These facts show that the Veteran's psychiatric disorder was not 
noted at entrance into active service.  

The February through March 1974 medical evidence from Baptist 
Hospital, just described, is clear and unmistakable evidence that 
the Veteran's schizophrenia preexisted his entrance into active 
service.  He had been hospitalized for  two weeks and the final 
diagnosis was schizophrenia.  He had been prescribed medication - 
Haldol and Stelazine, during that hospitalization and had 
improved.  Given the date of this diagnosis, the date of entrance 
into service, and the details provided in the Baptist Hospital 
notes from February to March 1974, reasonable minds could not 
differ, and it is manifest and undebatable, that the Veteran had 
schizophrenia when he entered active service.  

In this regard, it is important to understand that, clearly, the 
Veteran was not truthful when he reported to service medical 
provides that he had never had nervous trouble of any sort, had 
never been treated for a mental condition, and had never been in 
any type of hospital.  

The Veteran was discharged from active service on July 23, 1974.  
A discharge summary from University Hospital shows that the 
Veteran was admitted to that hospital on July 31, 1974 and 
discharged on August 6, 1974.  This discharge summary also 
provides as follows: "The patient states that was nothing wrong 
with him and that the medications that Dr. [T.M] had prescribed 
weren't doing him any good and he quit taking them."  

This summary also states that the Veteran's mother reported that 
the Veteran had undergone a personality change approximately one 
year earlier (prior to service) during which he changed from 
being a tidy person to an untidy person, that he would not bathe 
although he had formerly been proud of his appearance.  

There is no mention in this summary that the Veteran had spent 
any time in the military.  At the time of the discharge in August 
1974 medications included Thorazine and Stelazine.  The diagnosis 
was schizophrenia.  

The Board finds that this August 1974 discharge summary is 
evidence that the Veteran's schizophrenia did not increase in 
severity during his active service.  He had been placed on 
medication for his schizophrenia in February - April 1974 and was 
prescribed that medication as of April 1974.  He reported during 
the August 1974 hospitalization that he had stopped taking his 
medication.  He was again placed on medication for his 
schizophrenia.  

The Board finds that this evidence, together with other evidence 
of record, is clear and unmistakable evidence that the Veteran's 
psychiatric disorder did not increase in severity during service.  
As will be explained below, the Board finds that he was not 
assaulted during service and that nothing traumatic happened to 
him during service.  Simply stated, he stopped taking his 
medications and his schizophrenia, no longer in check, required 
his hospitalization July 31, 1974.  He has repeated this pattern 
over the years.  The Board finds that the post-service treatment 
records provide particularly clear evidence regarding this point.   

Important for this case, the evidence up to this point (August 
1974)  shows that his service was so insignificant as to not even 
be brought up by the clinicians in August 1974 or mentioned by 
his mother, providing factual evidence against the claim that it 
was his service that caused the hospitalization.   

It is not a medical determination for the Board to conclude from 
this evidence that the Veteran had schizophrenia prior to 
entrance into service and his failure to adhere to medication 
prescribed for that disease resulted in behavior that caused a 
hospitalization for the same disease immediately after separation 
from service.  This is found to be obvious from the hospital 
reports, which provide the basis for this finding.  It does not 
require medical expertise to see what is blatantly obvious from 
any reading of the claims file.  Other evidence of record, which 
the Board discusses in this decision, shows that when the Veteran 
stops taking his medication his schizophrenia symptoms manifest.  
Such does not show an increase in severity, but merely that 
untreated his schizophrenia causes him difficulty.  The facts of 
this case are unusually clear.

The Board has considered statements from the Veteran and from his 
mother and others not only as to the occurrence of a personal 
assault consisting of rape during service, but also as to other 
alleged indications that his psychiatric disease worsened during 
service.  Discussion of all of these matters is presented in the 
following pages.  

The basis for reopening this claim was the Veteran's report of an 
in-service personal assault and the VA clinicians who, believing 
that report, stated that his psychiatric disease was due to the 
alleged assault.  The Board finds that the Veteran is not 
credible as to this report, or as to any report of abuse of any 
kind during service, or of onset or permanent increase in his 
psychiatric disease during active service.  Hence, there is no 
factual basis for the clinicians' statements that he has 
psychiatric disease or symptoms due to an assault during service.  
Simply stated, the Board finds that they have expressed opinions 
based on an event that did not occur.  

While the Board does not doubt the sincerity of the Veteran's 
current belief that his symptoms have been present since his 
service, the evidence contains many inconsistencies that diminish 
the reliability of the Veteran's current recollections.  Based on 
the Veteran's conflicting statements, the Board finds that the 
Veteran is not credible to the extent that he reports the onset 
of his problems.  Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (Credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor of 
the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.)."  The Board will explain 
the basis of this finding in great detail to avoid further 
litigation on this critical point.   

In his September 1982 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran advanced that he was 
treated for a "nervous" disorder at Fort Jackson, South 
Carolina in 1974.  A January 1983 written statement from the 
National Personnel Record Center (NPRC) indicates that the 
Veteran had active service from June 21, 1974 to July 23, 1974.  
He was discharged from active service under the Trainee Discharge 
Program.  

As stated above, there is no mention of the Veteran's service in 
the July - August 1974 University Hospital report.  Treatment 
records from "E.K.A.", M.D. from and Dr. T.M., from 1974 to 
1979, do not mention symptoms during the Veteran's military 
service.  The only mention of his military service is found in 
1975 treatment notes which report that the Veteran "has no more 
close friends because they just seemed to disappear when he was 
in the State Hospital [from January 1975 to May 1975], and he 
acknowledged mostly in the military service."  

In this regard, this notation is not evidence that disturbs the 
Board's finding that clear and unmistakable evidence shows that 
the Veteran's preexisting psychiatric disorder did not increase 
in severity during service.  The Board finds that this shows that 
his treating psychiatrists did not see his military service as of 
any significance.  

In July 1975 treatment notes Dr. T.M. reported that the Veteran 
was talking of going off of his parenteral medication and taking 
pills and that this might just represent a harbinger of an 
exacerbation.  This is more evidence that when the Veteran is not 
on medication for his schizophrenia, his schizophrenia manifests, 
and hence adds to the evidence that his pre-existing psychiatric 
disorder did not increase in severity during service, he merely 
felt the effects of his schizophrenia by July 31, 1974 as he had, 
as documented, stopped taking his medication in service.  

Notes from Florida State hospital show that the Veteran was 
admitted in September 1977 and discharged in March 1978.  
Schizophrenia was the discharge diagnosis.  These notes include 
that the Veteran reported hearing voices that tell of black 
america and that he had been chased by homosexuals, although he 
denied homosexulaization himself.  These notes also report that 
the Veteran had discontinued taking his anti-psychotic medication 
prior to ht last admission and was taken to University hospital 
twice.  These records from Florida State Hospital mention the 
Veteran's service only by his report that he had been drafted 
voluntarily, went to Fort Jackson for training, during training 
the military found out that he had asthma and retired him, and 
when he came home his mother began acting very strange.  

The Board has considered whether his reports of fear of 
homosexuals noted above indicate the need for further 
development.  However, given the record any statement that this 
supported his report of a rape, first made many years after 
service, and, as described below, after testifying that he was 
never physically assaulted in any way during service, would be no 
more than sheer speculation, regardless of the credentials of a 
medical professional.  

The next evidence is from April 1986.  In April 1986, the Veteran 
was admitted to University Hospital again for psychiatric 
treatment.  Again the report is that he had stopped his 
medication, this time Prolixen intramuscular injections, and had 
decompensated in the form of acting belligerent to his mother, 
who had brought him to the hospital.  The report also notes that 
when he took his medication the results were good.  At this time 
a military history listed that the Veteran had been in the Army 
for 6 weeks and was discharged for a mental condition.  

As to his report that he was discharge for a mental condition, 
the Board finds this to not be of any significance.  The Veteran 
had never previously stated that he was discharged for a mental 
condition, but the record does not reflect that he was discharged 
for a mental condition.  This report could have come only via the 
Veteran or his mother, and (as this analysis will demonstrate), 
neither of these individuals is found to be credible by the 
Board.  

What this 1986 report from University Hospital does show is that 
the Veteran decompensates when he is off of his medication.  This 
fits with previous reports and fits with his service.  This then 
is more evidence that the Veteran's psychiatric disease did not 
worsen during his service.  He merely stopped taking his 
medication and manifestations of his disease went unchecked.  His 
disease did not get worse, it merely shows itself when he stops 
his medication.  The Veteran also reported that he suffered from 
auditory hallucinations.  There is no report of any assault of 
any kind during service

A May 1986 VA hospital summary documents that the Veteran was 
hospitalized from April 16, 1986 to May 7, 1986.  Here he 
reported that his psychiatric history dated to 1974 when he was 
in the military service.  The summary reports that he had begun 
to have auditory hallucinations, was unable to report for various 
training or duty assignments, had a period of hospitalization, 
and this led to his discharge from military service.  

The Board finds that this is not accurate.  The reasons that the 
Board finds that this is not an accurate historical report are 
explained in the "Duties to notify and assist" section of the 
instant decision.  This report could only have come from the 
Veteran or his mother, but not from any official documentation as 
there is none.  At the time of the admission in 1986 the Veteran 
reported that he had auditory hallucinations involving male 
voices or some other "bizarre entity".  He was diagnosed with 
paranoid schizophrenia.  

The transcript of an August 1989 hearing reflects that the 
Veteran testified that he started to hear voices and see things 
during active service.  1989 hearing transcript at 5.  He 
testified that his drill sergeant scared him just by talking to 
him and talking about his mother and family and that the drill 
sergeant harassed him by making fun of him and assigning him 
menial tasks.  Id. at 4.  When asked if the drill sergeant 
physically abused him the Veteran replied that at one point the 
drill sergeant was ready to hit him but did not do so.  Id.  When 
asked by his representative if he saw anyone about his problems 
he replied that he saw one doctor who told him "well son, you 
can't have these, get on out."  Id. at 6.  The Veteran stated 
that the drill sergeant recommended the Veteran's discharge on 
his own because "they were trying to get back at me for 
something.  I don't know why, maybe because the color of my skin 
or something.  I don't know what it was."  Id.  

This testimony shows that the Veteran is not credible as to his 
more recent reports that his sergeant raped him; reports that 
began 16 years after this testimony and 30 years after his 
military service.  He did not even mention his drill sergeant for 
the first 15 years after he was discharged from service.  The 
Board does not doubt that there are hypothesis as to why the 
Veteran waited for so many years to mention mistreatment by his 
drill sergeant, why he denied any physical abuse in 1989 and why 
he then reported such in 2004.  However, this timing and the 
facts surrounding his reports are documented and the Board finds 
these facts and the timing shows that the Veteran's reports of 
any abuse by his drill sergeant are not credible.  His reports 
therefore, whether in 1989 or from 2005, do not change the 
Board's conclusion that clear and unmistakable evidence shows 
that his psychiatric disorder did not increase in severity during 
service.  

During the July 1999 hearing, the Veteran testified that he began 
having problems about the second weekend of his military service.  
July 1999 hearing transcript at 2.  His representative asked him 
if he had ever sought medical help for a medical condition prior 
to service, or if he just had to go for a test.  Id. at 4.  The 
Veteran responded that his mother told him that he was going for 
a test and that this was prior to his entrance into service.  Id.  
The Veteran replied affirmatively to his representative's inquiry 
as to whether he was sent to see a psychiatrist or a doctor 
during service.  Id. at 3.  When asked if he remembered what the 
doctor or psychiatrist told him, he replied that he did not 
remember.  Id.  He also testified that he was offered counseling 
and reported to see a doctor but the doctor was unable to see 
him.  Id. at 5.  When asked if he knew why he was let out of the 
service, he replied "[t]he drill sergeant, they wanted me out 
for a reason, and they didn't care what it was, just as long as I 
got it, they didn't care if they hurt me or what."  Id.  

When asked why he thought he should be compensated for his 
psychiatric disability, he replied that the government "was 
trying to make me kill, and after I got out, I couldn't handle 
it.  I cracked under pressure."  Id. at 4.  He also testified 
that what triggered his mental illness was "[t]he rifle range.  
Carrying that machine gun that 25 miles in that back pack on my 
back for 25 miles.  I did that for a week and a half."  Id. at 
3-4.  

Finally, he testified that when he entered the military service 
he did not try to hide anything.  Id. at 4.  

During that hearing the Veteran's sister testified that the 
Veteran was well adjusted, normal, and had no problems prior to 
service but that after service her mother called her to inform 
her that something was not quite right with the Veteran and she 
thought he needed help.  Id. at 9.  His sister expressed her 
belief that the veteran's period of active service apparently had 
some affect on him.  Id.  

The Veteran's sister's testimony is not historically accurate.  
She testified that the Veteran had "no problems" prior to 
service.  However, the February to March Baptist Hospital records 
show that he came to the hospital following an arrest for 
pointing a firearm at someone in an attempt to rob the person of 
marijuana, his mother reported that he has undergone a 
personality change weeks earlier, and he was diagnosed with 
schizophrenia.  The Board finds these February - March 1974 
records more probative than the testimony of the Veteran' s 
sister, or for that matter of the Veteran or anyone else to the 
effect that he had  no problems prior to service.  There is no 
discernable reason that the Baptist Hospital report would be 
inaccurate as to the history provided then, or as to the 
diagnosis and treatment.  

As to the Veteran's testimony, he again did not report any rape 
by his sergeant.  The Board finds that it is simply unbelievable 
that the Veteran would have testified in 1989, again in 1999, 
sent in numerous letters in his repeated filing of claims for 
service connection for a psychiatric disability from 1983 through 
2004, and not have mentioned a rape by his sergeant.  The Board 
finds that the Veteran's own prior statements provide highly 
probative evidence against this claim.

This testimony from 1999 is more evidence that the alleged 
personal assault did not occur.  He mentioned his drill sergeant, 
but said nothing of a rape or any other assault.  He also 
testified that it was his carrying of a weapon on the rifle range 
that caused him to have psychiatric problems.  In light of 
litigation at the Court on this point, the Board believe it must 
be explicitly clear:  The Board finds that he Veteran's more 
recent account of an assault in service is a fabrication.  

This testimony is also evidence that the Veteran is not credible, 
in general.  He testified that he had not tried to hide anything 
when he entered active service.  However, in his report of 
medical history he indicated that he had never had any nervous 
trouble and that he had never been hospitalized.  While he may 
not have viewed his February - April 1974 hospitalization as 
nervous trouble, he certainly knew that he was in a hospital just 
a few months prior to service.  

Of record is a psychosocial assessment report dated in October 
1995 from Baptist Hospital.  This report indicates that the 
Veteran had discontinued his medications several months earlier 
and that since that time he began to hear voices telling him to 
shoot his roommate because he believed he was molesting minors.  
The report goes on to state that the Veteran had decompensated 
following going off his medications.  This is more evidence that 
the Veteran simply has schizophrenia and his symptoms manifest 
when he is off of his medication.  This is no different than when 
he stopped taking his medications between April and July 1974.  

An undated written statement from the Veteran's mother was 
received by VA in August 1989.  She reported that the Veteran was 
active in school from the age of six and did well in school.  She 
stated that the Veteran's father was ill so the Veteran decided 
to enter the military and finish school during service.  She 
stated that the Veteran went into the service, was gone for at 
least six weeks, and when he came back home he had a terrifying 
look on his face and she had to check him into a mental hospital.  
She reported that prior to service the Veteran was helpful, able 
to shop for himself, knew the value of money, kept his room up, 
liked to read, and had all of the nice qualities that make a 
family happy but that after his short period of service he was 
fearful, argumentive, the value of money and clothes were 
meaningless to him.  In a letter dated in November 2008, the 
Veteran's mother stated that the Veteran's personality was 
changed when he came out of the military.  

A November 1997 letter from "W.D.B." reports that the Veteran 
had been depressed upon his return home from active service and 
was subsequently sent to the Florida State Hospital in January 
1975.  In a November 1997, letter "G.J." reports that she had 
known the Veteran for 5 years and he had not been able to hold 
down a job.  In a November 1997 letter, B.B. relates that the 
Veteran had been a neighbor and family friend for over 25 years 
and had exhibited psychiatric symptoms and associated 
unemployability throughout much of that time.  In an undated 
letter, "M.E." reported that the Veteran had been mentally ill 
since his return from the Army in 1974.  In a letter received in 
November 2008, "M.E." (a different M.E. than previously 
mentioned) wrote that he was a close friend of the Veteran's 
family and observed a change in the Veteran's behavior.  Also 
received that month are identical letters, signed, respectively, 
by A.S.", "B.S.", "G.R.", "R.W." "A.L.", "M.B.", "G.L." 
a different "G.L.", and "D.L", each of whom identifies himself 
or herself as the Veteran's cousin.  These letters from his 
cousins are best summed up by quoting the pertinent part of the 
letters, as follows:  

We were not present in his life on a daily 
basic (sic).  As a teen he was quiet, 
mannerly and respective.  We are not sure 
when thing (sic) started to change for him.  
However, after his short military career 
his negative behavior was recognizable.  
His behavior ranged from rage, paranoid, 
drugs and homeless, choosing to living in 
the world separated from his family.  

An undated written statement from the Veteran's father reports 
that the Veteran had been in and out of mental health facilities 
since service separation.  An undated written statement from the 
Veteran's sister conveys that the Veteran had psychiatric 
symptoms ever since returning from active service in 1974.  

A good portion of the letters refer to the Veteran's psychiatric 
state after service.  His psychiatric state both before and after 
service is well documented by the clinical records associated 
with the claims file, so the records that report only that he had 
problems after service do not add anything to the record as far 
as any facts in dispute.  

The Board finds that the letters from the Veteran's mother and 
cousins are not credible.  These reports are inconsistent with 
the evidence created in 1974.  Of note is that the evidence from 
Baptist Hospital in 1974, prior to when the Veteran entered 
service, show a very different picture than that painted by these 
later statements.  In February 1974, the Veteran's mother had 
reported that the Veteran had a personality change weeks earlier.  
The Veteran was at Baptist Hospital following an arrest for 
pointing a shotgun at someone in an attempt to rob the person of 
marijuana.  He was diagnosed as suffering from schizophrenia.  
The Board finds this earlier evidence more probative because 
there is no discernible reason why the earlier evidence would be 
inaccurate.  As to his mother's reports, she was either 
inaccurate in February 1974 or inaccurate in 1989 and later.  At 
the later dates she would have a motivation to aid the Veteran in 
securing VA benefits.  That motivation would not have been 
present in 1974.  

In short, the Board finds that the statements made many years 
after service are inconsistent with the reports as to the 
Veteran's behavior made in 1974 before service, the earlier 
reports are credible and the latter are not.  These later reports 
therefore are not probative of a finding that the Veteran 
suffered any abuse or assault during service, and, more 
importantly, are not evidence that his psychiatric disease 
worsened during service.  

In the 1990s, the Veteran submitted more evidence which does not 
change the Board's determination.  In a November 1993 letter the 
Veteran reported that he was trained by drill sergeants "J", 
"P" and "M" and that "P" had something against him and the 
Veteran did not know if "P" "was suffering from PTSD or what."  
A June 1994 written statement from the Veteran reported that a 
chronic psychiatric disability initially manifested following 
service separation.  A May 1997 written statement from the 
Veteran indicates that he had no psychiatric disability prior to 
active service; was mistreated during active service; began to 
exhibit psychiatric symptoms after the mistreatment; and was 
subsequently hospitalized.  He asserted that his chronic 
psychiatric disability was triggered and/or aggravated by his 
period of active service.  In a November 1997 written statement, 
the Veteran reported that he had been admitted into the service 
with a "normal psychiatric status."  He advanced that 
"something triggered a bad reaction in service - I don't know 
what."  

The Veteran's statements that he had no psychiatric disability 
prior to service, that his sergeant had something against him, 
that he was mistreated during service, and that his psychiatric 
disability was triggered or aggravated during service, are 
contradicted by the more probative evidence of record and are 
found to be not credible by the Board.  His statements do not 
change the Board's finding that clear and unmistakable evidence 
shows that the Veteran's psychiatric disorder preexisted his 
entrance into service and was not aggravated by his service.  

Also of record are is an award notice from the Social Security 
Administration (SSA), and state court records.  The SSA notice 
relates to the Veteran's receipt of SSA dependent benefits.  The 
state court records address the Veteran's multiple post-service 
involuntary hospital admissions.  None of this evidence goes to 
whether the Veteran's preexisting psychiatric disorder increased 
in severity during service.  In an April 2008 letter, a VA 
physician stated that the Veteran was totally and permanently 
disabled and had been under psychiatric care for 50 years.  This 
is not evidence of an increase in severity during service of his 
preexisting psychiatric disorder.  

For the reasons just discussed at length, the Board determines 
that clear and unmistakable evidence shows that the Veteran's 
psychiatric disorder preexisted his entrance into active service 
and that clear and unmistakable evidence shows that the Veteran's 
psychiatric disorder did not increase in severity during service.  
Therefore his appeal must be denied.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This duty 
includes providing notice with regard to the assignment of 
disability ratings and effective dates, in the event that service 
connection is established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  For claims to reopen previously and finally denied 
claims, VCAA notice must include notice as to the evidence needed 
to reopen the claim.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In the instant case, the Board has reopened the Veteran's claim 
so any defect in the notice as to what is required to reopen the 
claim is not prejudicial to the Veteran.  See generally Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of 
prejudicial error in the context of claims for VA benefits).  

The VCAA duty to notify was mostly satisfied by way of a letters 
sent to the Veteran in February 2004, October 2008, and December 
2009.  In the February 2004 letter the RO informed the Veteran of 
the evidence necessary to substantiate a claim of service 
connection and of his and VA's respective duties in obtaining 
evidence.  In the October 2008 letter the AMC provided notice as 
to how disability ratings and effective dates are assigned in the 
event that service connection is established.  

The reason that the Court vacated the last Board decision in this 
case is because the Parties agreed that VA must provide the 
Veteran with notice under 38 C.F.R. § 3.304(f)(4) as to evidence 
to submit with regard to a claim for benefits based on inservice 
personal assault.  

In the December 2009 letter, the AMC provided the Veteran with 
the notice specified in 38 C.F.R. § 3.304(f)(4).  Included with 
the December 2009 letter was a double sided page entitled 
INFORMATION IN SUPPORT OF A CLAIM FOR SERVICE CONNECTION FOR 
POST-TRAUMATIC STRESS DISORDER (PTSD) SECONDARY TO PERSONAL 
ASSAULT.  This document requested that the Veteran provide 
information from a variety of sources.  The notice provided by 
this document complies with the notice requirements listed in 
38 C.F.R. § 3.304(f)(4).  Providing the Veteran with this notice 
was the sole basis for the remand from the Veteran's Court in 
January 2008 as this was the only instruction stated in the joint 
motion that gave rise to that remand.  The Veteran has not 
identified any source of information or evidence with regard to 
his claim for a psychiatric disability since VA sent him that 
letter in December 2009.  He has only submitted letters which 
provide information redundant of that already previously of 
record.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  However, the RO 
readjudicated his claim in a March 2010 supplemental statement of 
the case, thus curing the timing defect.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records, VA 
treatment records and all identified private treatment records 
are associated with the claims file.  

The Board is aware of the summary of VA hospitalization from 
April to May 1986 that the history section includes the 
statement: 

"[p]sychiatric history dates back to 1974 
when patient was in military service.  
Patient began to have auditory 
hallucinations, was unable to report for 
various training or duty assignments and 
had a period of hospitalization in military 
service that led to his discharge".  

The Board has also considered the military history report in an 
April 1986 report of admission for hospitalization at University 
Hospital that includes "patient was previously in the United 
States Army in 1974 for six weeks and was honorably discharged 
for a mental condition."  

There is no indication in the record that VA has requested 
inpatient service treatment records, also known as "clinical" 
records.  

However, inspection of the rest of the record has convinced the 
Board that this report of hospitalization during military service 
and report of discharge are not accurate.  The reports of 
treatment in service obviously came from the Veteran.  The length 
of time of his service is incorrect and the report comes 12 years 
after separation from service and follows many years of treatment 
for psychiatric disease which includes hallucinations and 
required hospitalization.  

During the August 1989 hearing, the question of his history of 
psychiatric treatment and of his discharge from the military was 
discussed at length.  The Veteran reported treatment only after 
service.  August 1989 hearing at 6.  He testified to the effect 
that he saw one doctor while in service, received no treatment or 
medication, and was discharged because his drill sergeant had a 
bias against him.  Id.  He reported numerous hospitalizations, 
but none during service.  Id at 6-7.  

The 1995 psychosocial assessment report includes the Veteran's 
report of where he had been hospitalized.  Although he reports 
private and VA hospitalizations, he did not report any 
hospitalization while in the military.  This tends to show, along 
with the other evidence of record, that there was no such 
hospitalization.  

During the July 1999 DRO hearing the Veteran's representative 
explained that there was no evidence of referral for psychiatric 
treatment during his active service and that he was discharged 
administratively under trainee status.  July 1999 hearing 
transcript at 1-2.  All references are to hospitalizations post-
service.  The Veteran testified that he was hospitalized prior to 
entrance into service and after separation from service.  Id. at 
2.  He did testify that he was sent to see a psychiatrist or a 
doctor during service but did not remember what he was told.  Id. 
at 3.  He also testified that he was offered counseling when he 
was in service, went to see the doctor, but the doctor could not 
see him that day.  Id. at 5.  

The Board finds that this is highly probative evidence that he 
was not hospitalized during his service.  

The 1986 VA report stating that that the Veteran's psychiatric 
history dates back to his military service in 1974 is inaccurate.  
Rather, his psychiatric history dates back to prior to his 
military service in 1974, as shown by the February to April 
Baptist Hospital evidence.  Moreover, the July - August 1974 
University Hospital reports make no mention of the Veteran's 
military service, including no mention of any hospitalization 
during that service.  As the Veteran was at University Hospital 
pursuant to symptoms observed by his mother if he had indeed had 
a hospitalization during service, which would have had to have 
been in the preceding 40 days, it would have been reported.  

Florida State Hospital psychological report from May 1975 also 
contains no report of hospitalization during service.  This 
report includes the Veteran's report that he h had been 
voluntarily drafted and when in training the military found out 
he had asthma and retired him.  Treatment notes from "E.K.A." 
M.D. from 1974 to 1975 and from Dr. T.M. from 1977 to 1979 also 
refer to his psychiatric history, provide accounts of that 
history that agree with the medical reports of record, and do not 
mention any hospitalization during service.  

The Board's duty to assist does not extend to going on "fishing 
expeditions" to seek evidence that is overwhelmingly shown by 
the claimant's reports to not exist.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  The inaccurate reports of hospitalization 
during service are not a reason to delay adjudication of this 
appeal.  

This case has undergone extensive litigation at the Court, 
therefore, the Board believes it must once again be explicit 
regarding its findings in this case to avoid further litigation:  
Simply stated, the Board finds that the record is totally 
complete, that there are no additional records to obtain 
pertinent to this case, notwithstanding any statement from the 
Veteran or others.  The Board specifically finds that the Veteran 
is not an accurate historian, for reasons that appear clear from 
the above. 

In September 2003, the Board remanded this matter for VA to try 
to obtain copies of the Veteran's service personnel records.  
Associated with the claims file are Personnel Information 
Exchange System (PIES) responses to the RO's requests for records 
in 2003 and 2004 and 2005.  These responses indicated that no 
records were found.  These responses also direct VA to seek the 
records at Code 11.  VA requested records from the Commander, 
U.S. Army Personnel Center, explaining that the National 
Personnel Center (NPRC) had directed VA to seek records at Code 
11.  A July 2005 response indicates that no records were on file 
for the Veteran.  The Board therefore finds that either the 
Veteran's service personnel records do not exist or, if the 
records do exist, additional efforts to obtain them would be 
futile. 

In a January 2006 supplemental statement of the case, the RO 
informed him that the records were unavailable.  The Remand 
orders were complied with and VA has no further duties in this 
regard.  38 U.S.C.A. § 5103A.  

Beyond the above, the Board finds that an additional examination 
in this case is clearly not warranted.  The nature and extent of 
the disability today is not at issue.  The critical question in 
this case is what happened to the Veteran in 1974.  A examination 
of the Veteran, who is not an accurate historian, would not 
provide a basis to grant this claim.  The most probative evidence 
in this case is the medical evidence in and near 1974, which the 
Board finds provides highly probative evidence against this 
claim, and provides the basis to fully adjudicate this case. 

VA has further duty to provide notice or assistance to the 
Veteran in this case.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

New and material evidence having been received to reopen a claim 
for service connection for a psychiatric disability, to include 
schizophrenia, the claim is reopened.  

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


